Citation Nr: 1203339	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to December 1984.  

This matter properly comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional office in San Diego, California.  The Veteran's claims file comes from the VA Regional Office in Los Angeles, California (RO).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to active service.  

2.  The Veteran's tinnitus had onset more than one year after active service and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101(3), 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.385 (2011).  

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
VA received the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus in October 2003.  Notice was provided by letters VA sent to him in January 2004, March 2006, and October 2009.  The January 2004 letter provided all required notice other than that addressing the evidence relevant to assignment of disability ratings and effective dates.  The March 2006 and October 2009 letters provided adequate notice as to these elements but these letters were sent after the initial unfavorable adjudication of his claims, so there is a timing defect as to that notice.  

Following the March 2006 and October 2009 letters, the Veteran had a meaningful opportunity to participate in the processing of his claims and the RO readjudicated his claims in January 2011 and August 2011 supplemental statements of the case.  The timing defect was thus cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Moreover, as the RO denied his claims and the Board herein denies his appeal, service connection is not established and a disability rating and effective date will not be assigned, a fact that makes notice as to these two elements unnecessary in this case.  For these reasons, he was not prejudiced by the timing defect in the notice and no corrective action is required.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist claimants in the development of their claims.  This duty includes assisting in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  There are no reports of relevant outstanding records.  

A report dictated in June 1996 indicates that the Veteran's residence in a VA domiciliary from March to June 1996 includes the statement that a "social work associate noted that an SSI application is pending in Long Beach."  There is no reasonable possibility that assistance in obtaining records held by the Social Security Administration (SSA) would aid in substantiating the claims of entitlement to service connection for tinnitus or hearing loss disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA is not required to assist a claimant in obtaining records he or she identifies "if no reasonable possibility exists that such assistance would aid in substantiating a claim").  VA is required only to assist in obtaining relevant records.  38 U.S.C.A. § 5103A(b),(c).  

Here, there is no specific reason to believe that records that may be held by SSA are relevant.  See Golz v. Shinseki, 530 F.3d 1317, 1323 (2010) (stating "[t]here must be specific reason to believe that these records may give rise to pertinent information to conclude that they are relevant").  At the time of his residence in the domiciliary, the Veteran had a history of psychiatric and low back symptoms.  His report of occasional tinnitus at that time was an isolated report not given any significance by the Veteran or the medical professional who dictated the report.  There is no indication that the Veteran or any medical professional considered his report of occasional tinnitus to be disabling.  Given the context and nature of the reported tinnitus, the Board finds that there is no specific reason to believe that a claim filed with the SSA at that time would contain relevant evidence.  VA therefore has no duty to assist the Veteran in obtaining SSA records.  

In January 2010, VA afforded the Veteran an audiology examination and the examiner provided an expert opinion as to whether the Veteran's hearing loss and/or tinnitus were caused by noise exposure during active service.  In the report of examination, the examiner sufficiently described the Veteran's hearing loss and tinnitus and indicated review of the relevant medical history.  The examiner also provided a relevant expert opinion and sufficiently explained the basis for the conclusion reached.  This case turns on whether the Veteran's current tinnitus and bilateral hearing loss are etiologically related to his active service, a question the examiner addressed in the opinion.  The opinion is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).   

The Board remanded this matter in November 2008 to afford the Veteran an opportunity for a Board hearing.  In an April 2009 letter the RO notified the Veteran of the time, date, and place of a scheduled hearing.  A document from May 2009 shows that the Veteran did not attend the hearing.  There is no indication that he failed to attend for good cause.  The appeal must therefore be processed as if the hearing request was withdrawn.  38 C.F.R. § 20.702(d) (2011).  The Board remanded this matter in July 2009 to provide the Veteran additional statutory and regulatory notice and an audiology examination.  This notice was provided in the October 2009 letter and the examination was provided in January 2010.  Thereafter, the Board remanded the matter in May 2011 for the RO to obtain a complete copy of the January 2010 examination report that had not been associated with the claims file.  The complete copy of the January 2010 examination was associated with the claims file in June 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

In November 2011 argument, the Veteran referred to exposure to aircraft noise while working on a flight line during service in contending that service connection is warranted for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

The Veteran's service treatment records are negative for bilateral hearing loss and tinnitus.  Audiograms conducted in April 1980, September 1981, December 1982, show no puretone threshold test results greater than 20 decibels at any relevant frequency.  Therefore there is no evidence of a hearing loss disability as defined by regulation.  Id.  Moreover, the Veteran indicated in December 1982 that he had never had hearing loss or ear trouble.

Subsequent to service discharge, the first objective report of tinnitus was in a VA domiciliary examination report in 1996, when the Veteran stated that he experienced occasional tinnitus.  Thereafter, a bilateral hearing loss disability was first shown in a VA audiology report dated in May 1999.  This report indicated that the Veteran reported tinnitus and noise exposure in service.  It was reported that the objective evidence showed mild to moderate, bilateral high frequency sensorineural hearing loss, with excellent word recognition scores.  

In a VA audiology consult in June 2009, the Veteran reported a history of noise exposure in the military while working on the flight line.  The Veteran stated that he had constant tinnitus since 1984 that had become progressively louder.  The report indicated that the audiogram showed bilateral, mild to moderately severe sensorineural hearing loss.  Speech discrimination scores were 88 percent in the right ear and 72 percent in the left ear.  The audiologist noted that in comparison to the 1999 audiogram, there had been a 10 to 30 decibel drop in puretone thresholds, and the Veteran's bilateral speech discrimination ability was decreased.  

At a VA examination in January 2010, the Veteran reported that he first experienced difficulties related to hearing loss and tinnitus in 1986.  The examination report listed puretone threshold test results from audiograms conducted in April 1980, September 1981, December 1982, May 1999, and June 2009, as well as the results of testing on the day of the examination.  As noted above, a hearing loss disability as defined by regulation was not shown in service.  The May 1999 and June 2009 audiogram results meet the definition of a bilateral hearing loss disability and the difference between those two test results is consistent with the June 2009 audiologist's comment.  The examiner opined that

Based on review of the Veteran's [claims file], the noted presence of normal hearing during the Veteran's military service, the absence of the Veteran's discharge examination and the Veteran's report that tinnitus and hearing loss did not begin until approximately 1 - 2 years following discharge from the military, it is opined that it is less likely than not that acoustic trauma in the service contributed to the hearing loss and/or tinnitus.  

This opinion is based on Institute of Medicine's report, "Noise and Military Service: Implication for Hearing Loss and Tinnitus", that stated :  "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  

As noted above, service connection may be granted if sensorineural hearing loss is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran's service treatment records are detailed, appear complete, and cover the Veteran's service up through the latter half of November 1984.  These records are negative for any complaints, treatment, or findings of bilateral hearing loss and tinnitus.  The Board notes that there is no report of medical examination at the time of separation from active service.  However, given the complete and detailed nature of his treatment records to within a month of separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any hearing loss or tinnitus symptoms.  The service treatment records document diligent reporting of a wide range of symptoms over the course of active service.  In 1984, the Veteran reported back pain, neck tension, headaches, insomnia, sore throat, congestion, and a skin lesion.  While not dispositive, this fact does draw into question the Veteran's report of hearing loss and tinnitus onset during service in 1984.  

Moreover, there is no evidence that the Veteran's current hearing loss disability manifested to a compensable degree within one year following separation from service.  There is no objective evidence of a hearing loss disability for VA purposes prior to 1999.  Although the Veteran's statements are competent evidence to report that he experienced difficulties relating to his hearing loss, his statements are not competent evidence to establish a hearing disability for VA purposes, to include whether it was manifested to a compensable degree within the year subsequent to service discharge.  ).  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  The question of whether the Veteran had a bilateral hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the Veteran's statements as to the onset of a hearing loss disability in service or soon thereafter in 1984, are not competent evidence sufficient to establish service connection, either on a direct or presumptive basis.  

Tinnitus is a disorder for which lay statements may be competent to establish medical diagnosis.  See Jandreau, 492 F.3d at 1376-77.  In this case, the Veteran claimed that the onset of tinnitus was both in 1984 and in 1986.  The June 2009 audiology consult note documents that the Veteran reported that he had "constant" tinnitus since 1984 and that the tinnitus worsened over the years.  However, in the examination at the VA domiciliary in 1996, the Veteran complained of "occasional" tinnitus.  Accordingly, although the Veteran's statements may be competent evidence as to the date of the onset of his currently diagnosed tinnitus, the Board does not find the Veteran's statements as credible evidence, due to the inconsistency of the statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran claims that his hearing loss and tinnitus is related to the noise exposure he experienced in the military.  The Veteran's statements as to what is observable, in this case noise exposure, are competent evidence of such.  As exposure to noise is consistent with his military service, these statements are credible.  However, the Veteran's statements that the noise exposure he experienced in service caused his current hearing disability and tinnitus are not competent evidence to establish service connection.  Whether the Veteran's current bilateral hearing disability and tinnitus are related to or were caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that these disorders are the result of his military service.  Espiritu, 2 Vet. App. at 494.  Additionally, the Board has found herein that the Veteran's statements as to the onset of his tinnitus are not credible.  Accordingly, the Board finds that the Veteran's lay statements as to medical causation are not competent evidence to establish service connection for a bilateral hearing disorder and tinnitus.  Id.  

Furthermore, the only competent medical opinion of record as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his active service is negative to his claims.  The VA examiner's opinion in 2010 that the Veteran's bilateral hearing loss and tinnitus was "less likely as not" related to the exposure to noise during his military service, was well supported by reasoning and reference to medical literature, and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  

In summary, there is no competent and credible evidence that a hearing loss disability and tinnitus began in service.  Moreover, there is no competent evidence that a hearing loss disability manifested to a compensable degree within one year of separation from active service.  Moreover, the medical evidence of record found that neither hearing loss nor tinnitus was caused by the Veteran's military service.  Hence, the appeal must be denied.  As the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


